internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-113671-99 date date legend estate decedent spouse co-administrators date date trust trust trust trust a b dear this responds to your request dated date requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code plr-113671-99 the decedent died on date survived by spouse article third of the decedent’s will provides for all assets other than the decedent’s tangible_personal_property to pour over to trust article fourth of trust provides for the fractionalization of trust under a formula at the death of the decedent the residuary is referred to as trust two fractional shares were created in accordance with trust trust and trust both trust and trust meet the requirements of a qualified_terminable_interest_property trust under sec_2056 sec_2 and of article fourth provide that during life spouse is to receive all of the net_income from trust and trust at least quarterly in addition spouse is entitled to distributions of principal in the discretion of the independent_trustee from trust and trust upon spouse’s death section b ii of article second of trust provides that the balance of trust should be added to trust for administration and distribution furthermore section b ii of article second of trust provides that the balance of trust should be added to trust finally section of article fifth provides that trust is to be divided into shares for each of decedent’s children who survive spouse and for each of decedent’s children who predecease spouse leaving descendants who survive spouse the estate filed form_706 on or about date on schedule m of form_706 the co-executors made an election under sec_2056 with respect to the entire value of trust and trust and claimed a deduction for this amount the co-executors failed to make an election under sec_2652 for trust and trust under the allocation rules of sec_2632 a of the decedent’s dollar_figure gst_exemption was allocated to trust the remainder of the decedent’s gst_exemption b was not utilized you have requested an extension of time under sec_301_9100-1 to make an election under sec_2652 for trust and trust sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail plr-113671-99 sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property qtip as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2601 imposes a tax on every generation-skipping_transfer with regard to the generation-skipping_transfer_tax gstt each individual is allowed an exemption of dollar_figure which may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor under sec_2632 the allocation may be made at any time on or before the date prescribed for filing the individual’s estate_tax_return including extensions under sec_2632 any portion of an individual gst_exemption not allocated within the time prescribed in sec_2632 is allocated automatically sec_26_2632-1 of the generation-skipping_transfer_tax regulations supplies the method for the automatic allocation of any unused gst_exemption first the exemption is allocated pro_rata to direct skips on the basis of the value of property the balance is then allocated pro_rata on the basis of value to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made no automatic allocation is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust the automatic allocation is irrevocable sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent’s estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gstt as if the election to be treated as qualified_terminable_interest_property had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gstt purposes the transferor of the qtip_trust for which the election is made as a result the decedent’s gst_exemption may be allocated to the qtip_trust under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting relief will not prejudice the interests of the government plr-113671-99 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interest of the government sec_301_9100-3 in this case the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently an extension of time is granted until days from the date of this ruling for making an election under sec_2652 for trust and trust except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code we note that an extension of time to make the reverse_qtip_election under sec_2652 does not extend the time to make an allocation of any remaining gst_exemption in the instant case the co-executors did not make any allocation of the gst_exemption on the estate_tax_return but a of the decedent’s dollar_figure gst_exemption was automatically allocated to trust accordingly in view of the reverse_qtip_election decedent’s remaining gst_exemption b is allocated in accordance with the rules of sec_2632 to trust and trust this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes
